i          i          i                                                                          i   i   i




                                      MEMORANDUM OPINION

                                              No. 04-08-00816-CV

                              In the INTEREST OF R.J.S. a/k/a R.S., a Child

                        From the 224th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2008-PA-01700
                               Honorable Gloria Saldana, Judge Presiding1

PER CURIAM

Sitting:            Alma L. López, Chief Justice
                    Catherine Stone, Justice
                    Steven C. Hilbig, Justice

Delivered and Filed: December 23, 2008

DISMISSED FOR LACK OF JURISDICTION

           Appellant, Michael S., filed a notice of appeal of the trial court’s September 19, 2008,

temporary orders in this suit affecting the parent-child relationship. After reviewing the clerk’s

record, it appeared to the court that the September 19 order is interlocutory and not appealable.

Accordingly, we ordered appellant to file a response showing cause why the appeal should not be

dismissed for lack of jurisdiction. Our order advised appellant the appeal would be dismissed if he

failed to satisfactorily respond within the time provided. See TEX . R. APP . P. 42.3(a), (c). Appellant

has not filed a response to our order. Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                                        PER CURIAM


           1
            … Associate Judge Richard Garcia presided over the proceedings in the underlying case.